Title: From George Washington to Henry Clinton, 26 February 1782
From: Washington, George
To: Clinton, Henry


                  
                     Sir
                     Philadelphia 26 Feby 1782
                  
                  I have been honored with your Excellency’s Letters of the 10th and 11th Inst.  I enclose a passport for the Gentleman in the Quarter Master Department, whom you propose sending with Money for the British and German Prisoners of War at Lancaster &c.  I have left a blank for his name which you will be pleased to fill up—I have no objection to the Person, for whom the former passport was granted, remaining at Lancaster and other places in the Neighbourhood for the purposes you mention, he subjecting himself to a Parole of a proper nature.  I shall direct Colonel Dayton to furnish an Escort upon the arrival of your Officers at Elisabeth Town, and their application to him.
                  Upon being favor’d with the usual descriptions of the Vessels, which you propose sending into the Delaware and Chesapeake with Cloathing and other necessaries for the Prisoners of War; passports shall be transmitted to you, and directions shall be lodged at the places of debarkation, to permit the goods to be transported from thence by land, to the places of their destination.
                  I have appointed the meeting of our respective Commissioners to be at Elisabeth Town on the 15th of next Month—If I hear nothing further from Your Excellency I shall take it for granted that you accede to the time and place—And I would propose as is usual in such cases, that a cessation of Hostilities should take place, during the meeting, from Amboy to Newark both included.
                  As my Commissioners will go fully authorised to treat of the Exchange of Lord Cornwallis and the Honble Mr Laurens, I have no occasion to be particular in my answer to your Excellency’s Letter on that subject—I shall only observe that I apprehend Lord Cornwallis misunderstood Colonel Laurens in the conversation they had upon that matter in Virginia—I could never have given an assurance His Lordship should be exchanged for Mr Laurens, the Father of the Colonel, as I had no authority to make any such stipulation.  I have the honor to be Sir, Your Excellencys Most Obedient Servant
                  
                     Go: Washington
                  
               